DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 13, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hakamada (US 2002/0195675).
With respect to claim 1, Hakamada discloses an elastic wave device (Figs 3 and 9) comprising: a piezoelectric substrate (item 31) that includes a first main surface (top surface) and a second main surface (bottom surface); and an IDT electrode (item 340) that is disposed on the piezoelectric substrate (Fig 9b); wherein the IDT electrode includes: a close contact layer (Fig 9c, bottom Ti layer) disposed in contact with the first main surface of the piezoelectric substrate (Fig 9c); and at least two electrode layers disposed on the close contact layer (Fig 9c); the at least two electrode layers include: a first electrode layer (top Ti layer) that is disposed on the close contact layer and has a higher density than that of Al (wherein the Ti of the first electrode inherently has a higher density than Al); and a second electrode layer (top AlCu layer) that is disposed on the first electrode layer and has a lower density than that of the first electrode layer; and one of the at least two electrode layers has a higher weather resistance than the 
With respect to claim 2, Hakamada discloses the elastic wave device according to Claim 1, wherein the first electrode layer covers the side surfaces of the close contact layer (Fig 9b).
With respect to claim 3, Hakamada discloses the elastic wave device according to Claim 2, wherein the IDT electrode includes a third electrode layer (bottom AlCu layer) disposed between the close contact layer and the first electrode layer; and the first electrode layer covers the side surfaces of the close contact layer and side surfaces of the third electrode layer (Fig 9b).
With respect to claim 4, Hakamada discloses the elastic wave device according to Claim 1, wherein the IDT electrode includes a third electrode layer (bottom AlCu layer) disposed between the close contact layer and the first electrode layer; and the third electrode layer covers the side surfaces of the close contact layer (Fig 9b).
With respect to claim 13, Hakamada discloses the elastic wave device according to Claim 1, wherein the close contact layer includes a metal layer made of NiCr or Ti (Fig 9c).
With respect to claim 14, Hakamada discloses the elastic wave device according to Claim 1, wherein the second electrode layer is made of Al or an Al alloy (Fig 9c).
With respect to claim 16, Hakamada discloses the elastic wave device according to Claim 1, wherein the higher weather resistance is defined as a lower ionization tendency or a greater corrosion resistance due to metal passivation (these are merely inherent material properties).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-12, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hakamada in view of Yaoi et al. (US 2012/0133246).
With respect to claim 5, Hakamada discloses the elastic wave device according to Claim 1.
Hakamada does not disclose that side surfaces of the first electrode layer are inclined so as to get closer to a center of the first electrode layer from a close-contact-layer side towards a second-electrode-layer side.
Yaoi et al. teaches an elastic wave device in which side surfaces of the first electrode layer are inclined so as to get closer to a center of the first electrode layer from a close-contact-layer side towards a second-electrode-layer side (Fig 14).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the IDT shape of Yaoi et al. with the device of Hakamada et al. for the benefit of reducing degradation of filter characteristics (Paragraph 11 of Yaoi et al.).
With respect to claim 6, Hakamada discloses the elastic wave device according to Claim 4.
Hakamada does not disclose that side surfaces of the first electrode layer are inclined so as to get closer to a center of the first electrode layer from a close-contact-layer side towards a second-electrode-layer side.
Yaoi et al. teaches an elastic wave device in which side surfaces of the first electrode layer are inclined so as to get closer to a center of the first electrode layer from a close-contact-layer side towards a second-electrode-layer side (Fig 14).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the IDT shape of Yaoi et al. with the device of Hakamada et al. for the benefit of reducing degradation of filter characteristics (Paragraph 11 of Yaoi et al.).
With respect to claim 7, Hakamada et al. discloses the elastic wave device according to Claim 1.
Hakamada does not disclose a dielectric layer disposed on the piezoelectric substrate so as to cover the IDT electrode.
Yaoi et al. teaches an elastic wave device that includes a dielectric layer (item 11) disposed on the piezoelectric substrate so as to cover the IDT electrode (Fig 14).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the dielectric layer of Yaoi et al. with the device of Hakamada et al. for the benefit of reducing degradation in temperature characteristics (Paragraph 149 of Yaoi et al.).
With respect to claim 8, Hakamada et al. discloses the elastic wave device according to Claim 1, wherein the one of the at least two electrode layers covers the side surfaces of the close contact layer (Fig 9b).
Hakamada et al. does not disclose that the side surfaces of the close contact layer are inclined so as to get closer to a center of the close contact layer from the piezoelectric substrate towards an electrode-layer side.
Yaoi et al. teaches an elastic wave device in which the side surfaces of the close contact layer are inclined so as to get closer to a center of the close contact layer from the piezoelectric substrate towards an electrode-layer side (Fig 14).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the IDT shape of Yaoi et al. with the device of Hakamada et al. for the benefit of reducing degradation of filter characteristics (Paragraph 11 of Yaoi et al.).
With respect to claim 9, Hakamada et al. discloses the elastic wave device according to Claim 1.
Hakamada does not disclose that the close contact layer is thinner than the first and second electrode layers.
Yaoi et al. teaches an elastic wave device in which the close contact layer is thinner than the first and second electrode layers (Figs 14-15).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the IDT thicknesses of Yaoi et al. with the device of Hakamada et al. for the benefit of an improved stop band (Paragraphs 159 and 164).
With respect to claim 10, Hakamada discloses the elastic wave device according to Claim 1.

Yaoi et al. teaches an elastic wave device that includes a diffusion preventing layer that is disposed between the first electrode layer and the second electrode layer and prevents metal diffusion between the first electrode layer and the second electrode layer (Paragraph 163).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the diffusion prevention film of Yaoi et al. with the device of Hakamada et al. for the benefit of reducing the amount of diffusion that occurs (Paragraph 18 of Yaoi et al.).
With respect to claim 11, the combination of Hakamada et al. and Yaoi et al. discloses the elastic wave device according to Claim 10. Yaoi et al. discloses that the diffusion preventing layer is thinner than the first and second electrode layers (Paragraph 163).
With respect to claim 12, the combination of Hakamada et al. and Yaoi et al. discloses the elastic wave device according to Claim 7. Yaoi et al. discloses that the dielectric layer is made of silicon oxide (Paragraph 121).
With respect to claim 15, Hakamada et al. discloses the elastic wave device according to Claim 1.
Hakamada does not disclose that the first electrode layer is made of a single metal selected from the group consisting of Pt, Cu, Au, and Mo or an alloy including the single metal as a main component.

At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the IDT materials of Yaoi et al. with the device of Hakamada et al. for the benefit of providing materials with desirable densities as the electrode materials (Paragraphs 160-161 of Yaoi et al.).
With respect to claim 17, the combination of Hakamada et al. and Yaoi et al. discloses the elastic wave device according to Claim 8. Yaoi et al. discloses that side surfaces of the one of the at least two electrode layers covering the side surfaces of the close contact layer are inclined so as to get closer to a center of the one of the at least two electrode layers from a close-contact-layer side towards a side opposite to the close-contact-layer side (Fig 14).
Response to Arguments
Applicant's arguments filed 19 May 2021 have been fully considered but they are not persuasive. 
Applicant argues that Hakamada et al. does not disclose that the first electrode is disposed directly on at least a portion of the close contact layer. However, as can be seen in figures 9b and 9c of Hakamada et al., the first electrode layer is formed directly on the sides of the close contact layer. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932.  The examiner can normally be reached on Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK J ROSENAU/Primary Examiner, Art Unit 2837